      Case: 1:19-cv-01417 Document #: 59 Filed: 03/03/20 Page 1 of 2 PageID #:514




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 JAY ROSSI, individually and on behalf of a
 nationwide class of similarly situated
 individuals,                                                No. 1:19-cv-01417

        Plaintiff,
 v.                                                      Honorable Manish S. Shah

 GENERAL NUTRITION CORPORATION
 and GRENADE® USA, LLC,
       Defendants.

             UNCONTESTED MOTION FOR SUBSTITUTION OF COUNSEL

        Defendant General Nutrition Corporation, by and through its undersigned counsel,

respectfully moves this Court pursuant to Local Rule 83.17 for the entry of an Order of substitution

of counsel. In support of this Motion, General Nutrition Corporation states as follows:

        1.     On March 20, 2019, attorney Christopher Sean Hennessy of Cozen O’Connor

filed an Appearance as counsel of record for General Nutrition Corporation (Doc. #6).

        2.     On August 28, 2019, attorneys Catherine Basque Weiler and Natalie J. Eschbach

of Swanson, Martin & Bell, LP filed their Appearances as counsel of record for defendant

Grenade USA, LLC (Doc. #36, 38). On September 19, 2019, attorneys Nicole Battisti and Arthur

Liederman of Morrison Mahoney LLP filed Motions for Leave to Appear Pro Hac Vice, also on

behalf of Grenade USA, LLC (Doc. #42, 43). Those motions were granted on November 15,

2019 (Doc. #55).

        3.     By agreement between General Nutrition Corporation and Grenade USA, LLC,

Grenade USA, LLC’s counsel seeks leave to enter their Appearances as counsel of record for

General Nutrition Corporation, substituting for General Nutrition Corporation’s current counsel

of record.
     Case: 1:19-cv-01417 Document #: 59 Filed: 03/03/20 Page 2 of 2 PageID #:515




        4.         General Nutrition Corporation therefore moves this Court for the entry of an Order

allowing Mr. Hennessy to withdraw his Appearance on behalf of General Nutrition Corporation

in this matter for all purposes, and Ms. Weiler, Ms. Eschbach, Ms. Battisti, and Mr. Lederman

seek leave of this Court for the entry of an Order allowing their substitution as counsel on behalf

of General Nutrition Corporation.

        5.         This substitution of counsel will not cause any delay in the litigation.

        6.         Counsel for Plaintiff has been advised of this substitution and does not raise an

objection.


Dated: March 3, 2020                                      Respectfully submitted,

                                                          General Nutrition Corporation

By:    /s/ Christopher S. Hennessy
Christopher S. Hennessy (06237293) chennessy@cozen.com
COZEN O’CONNOR
123 N. Wacker Drive, Suite 1800
Chicago, Illinois 60606
(312) 474-7900


By:    /s/ Arthur J. Liederman
Arthur J. Liederman (admitted PHV) ALiederman@morrisonmahoney.com
Nicole M. Battisti (admitted PHV) NBattisti@morrisonmahoney.com
MORRISON MAHONEY LLP
Wall Street Plaza
88 Pine Street, Suite 1900
New York, NY 10005
(212) 825-1212


By:    /s/ Natalie J. Eschbach
Natalie J. Eschbach (6303259) neschbach@smbtrials.com
Catherine Basque Weiler (6271923) cweiler@smbtrials.com
Swanson, Martin & Bell, LLP
330 N. Wabash, Suite 3300
Chicago, IL 60611
(312) 321-9100


                                                     2
LEGAL\45189306\1
